Citation Nr: 0526318	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  00-19 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
gastrointestinal ulcers as being the result of VA 
hospitalization or treatment.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic low back pain with degenerative disc disease and 
arthritis, scoliosis and numbness of the right leg as being 
the result of VA hospitalization or treatment.  

3.  Entitlement to increased disability rating under 38 
U.S.C.A. § 1151 for left ulnar neuropathy, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1945 to September 
1948.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from March 2000, August 2001, and January 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  

The March 2000 rating decision denied compensation under 
38 U.S.C.A. § 1151 for gastrointestinal ulcers as being the 
result of VA hospitalization or treatment.  

The August 2001 rating decision denied compensation under 38 
U.S.C.A. § 1151 for chronic low back pain with degenerative 
disc disease and arthritis, scoliosis and numbness of the 
right leg as being the result of VA hospitalization or 
treatment.  

The July 2004 rating decision denied an increased rating for 
the ulnar neuropathy of the left elbow.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in May 2003.  A transcript of his testimony 
has been associated with the claims file.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that compensation is warranted under 
38 U.S.C.A. § 1151 for gastrointestinal ulcers and for 
chronic low back pain with degenerative disc disease and 
arthritis, scoliosis and numbness of the right leg as being 
the result of VA hospitalization or treatment.  The veteran 
also asserts that an increased rating is warranted for ulnar 
neuropathy for which compensation is currently awarded at a 
10 percent disability rating under 38 U.S.C.A. § 1151.  

At the outset, the Board notes that the veteran, on his VA 
Form 9, received at the RO in August 2002, requested to 
appear at a Travel Board hearing before a Veterans Law Judge 
sitting at the RO.  Subsequent to that request, the veteran 
testified at a personal hearing before a Hearing Officer at 
the RO in May 2003.  

It does not appear that the veteran intended for the RO 
hearing to be conducted in lieu of a Travel Board hearing.  
Furthermore, and significantly, the veteran's representative 
noted, in October 2003 correspondence to the RO, that he was 
under the impression that the veteran's case was pending a 
travel board.  

In light of the foregoing, the veteran should be scheduled to 
appear for a travel board hearing before a Veterans Law Judge 
sitting at the RO.  However, additional development is 
necessary in this case, as noted herein below, and should be 
completed prior to the travel board hearing.  

Claims for entitlement to  compensation under 38 C.F.R. 
§ 1151

At a January 2002 Informal Hearing Conference between the 
Decision Review Officer (DRO), the veteran, and his 
representative, it was agreed upon that VA would request 
specialist opinions from a gastroenterologist and an 
orthopedic surgeon as to whether there was any error or fault 
on the part of VA in regards to prescribing Motrin, any error 
or fault on the part of VA in regards to stomach surgery and 
any resulting disability therefrom, and any error or fault on 
the part of VA in regard to back surgery and any resulting 
disability therefrom.  

As the veteran's representative has asserted in the Informal 
Appellant's Brief, the RO agreed that specialist medical 
opinions were necessary in this case to resolve the issues 
relating to the veteran's back disability and 
gastrointestinal ulcers; however, both opinions obtained by 
the RO were provided by VA doctors, and it is unclear whether 
either medical professional was a gastroenterologist and/or 
orthopedic surgeon.  

The first opinion, dated February 2002, was provided by a VA 
doctor from the VA hospital in Minneapolis, Minnesota.  The 
doctor essentially opined that, while non-steroidal anti-
inflammatory drugs (NSAID's), such as Motrin, played a 
causative role in the veteran's ulcers, there was no evidence 
of fault or carelessness on the part of the VA Medical Center 
(VAMC).  Specifically, the doctor noted that the VA tried to 
relieve the veteran's pain without using Motrin but the 
veteran did not find those attempts at all helpful, and it 
was also clear that the veteran was told not to take the 
Motrin.  

With regard to the veteran's assertions of additional 
gastrointestinal disability resulting from stomach surgery in 
1995, the doctor noted that, at least initially, the veteran 
had increased disability, abdominal cramping and diarrhea.  
However, the doctor also opined that those symptoms were 
known to affect patients who have had gastric surgery.

With regard to the veteran's assertions of increased 
disability as a result of back surgery, the doctor could find 
no evidence of increased disability due to carelessness on 
the part of the VAMC.  

As noted above, it is not clear whether the VA doctor who 
prepared the February 2002 opinion was a gastroenterologic 
and/or orthopedic specialist.  

The second opinion, dated November 2004, was provided by the 
director of Compensation and Pension Service.  It is unclear 
if the director is a specialist in gastroenterology and/or 
orthopedic medicine.  The opinion essentially mirrored that 
of the February 2002 opinion.  Specifically, the November 
2004 opinion did not find that any additional disability 
resulting from NSAID's, back surgery or other treatment was 
due to negligence or carelessness on the part of the VAMC.  
The opinion reiterated the notion that the evidence of record 
clearly shows that the veteran was fully informed of risks of 
taking NSAID's and possible unfavorable surgical outcomes.  

While these opinions are certainly probative of the issues at 
hand, and the Board does not doubt the credibility of the VA 
personnel who provided them, the claims file is still lacking 
opinions from medical professionals specializing in 
gastroenterology and orthopedic surgery, and the RO has 
acknowledged that such opinions are warranted in this case.

The Board also points out that the RO never sent a duty-to-
assist letter to the veteran addressing his claims for 
compensation under 38 U.S.C.A. § 1151.  As such, the veteran 
should be sent a duty-to-assist letter explaining what the 
evidence must show to establish entitlement to compensation 
under 38 U.S.C.A. § 1151.  The letter should notify the 
veteran as to the laws and regulations governing his appeal, 
provide notice as to the type of evidence necessary to 
substantiate his claims, provide notice of the veteran's 
responsibility to provide evidence, and provide notice of the 
actions taken by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Claim for an increased disability rating for ulnar neuropathy

The veteran was afforded a VA examination in conjunction with 
his claim for increased rating for the ulnar neuropathy in 
May 2003.  The examination was not performed by a medical 
doctor, and EMG testing was not accomplished.  The veteran 
asserts that the examination was incomplete and is therefore 
inadequate for rating purposes.  

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
2002).  The United States Court of Appeals for Veterans 
Claims has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The duty to 
assist also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

As such, an EMG study should be performed and the veteran 
should thereafter be examined by a medical doctor to evaluate 
the severity of the left ulnar neuropathy.  All pertinent 
treatment records not already associated with the claims file 
should be obtained.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The veteran should be sent a duty-to-
assist letter explaining what the 
evidence must show to establish 
entitlement to compensation under 
38 U.S.C.A. § 1151.  The letter should 
notify the veteran as to the laws and 
regulations governing his appeal, provide 
notice as to the type of evidence 
necessary to substantiate his claims, 
provide notice of the veteran's 
responsibility to provide evidence, and 
provide notice of the actions taken by 
VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

2.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for his 
ulnar neuropathy, back problems and 
gastrointestinal ulcers.  After obtaining 
any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  All VA treatment 
records, not previously secured, should 
be obtained.  Once obtained, all records 
must be associated with the claims 
folder.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's ulnar neuropathy disability.  
All indicated x-rays and laboratory tests 
should be completed.  In particular, an 
EMG study should be performed and 
evaluated by the examiner.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, 
should be made available to the examiner 
prior to the examination.  The examiner 
should provide findings based on the 
rating criteria for ulnar neuropathy.  
Specifically, the examiner should 
identify whether the veteran's ulnar 
neuropathy results in complete or 
incomplete paralysis.  If incomplete 
paralysis is demonstrated, the examiner 
should opine as to whether the incomplete 
paralysis is mild, moderate or severe.  
The examiner should provide a complete 
rationale for all opinions expressed.  

4.  The AMC should obtain VA medical 
opinions from a gastroenterology 
specialist and an orthopedic surgeon.  
The reviewing physicians should be 
requested to review all records 
pertaining to treatment of the veteran's 
gastrointestinal ulcers and his low back.  
The veteran may be called in for 
examination(s).

The gastroenterologist should offer an 
opinion as to whether the veteran's ulcer 
disorder was caused by hospital care, 
medical or surgical treatment, or whether 
it was due to carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing treatment or an event 
not reasonably foreseeable.  

The orthopedic surgeon shoulder offer an 
opinion as to whether the veteran has 
additional back disability that was 
caused by hospital care, medical or 
surgical treatment, or whether it was due 
to carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
VA in furnishing treatment or an event 
not reasonably foreseeable.  

The reviewing physicians should be 
informed that a clear rationale for all 
opinions would be helpful and that 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the AMC and 
the Board.

5.  After the completion of all necessary 
development, the AMC should readjudicate 
the veteran's claims.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  
Then, the veteran should be scheduled for 
a personal hearing before a Veterans Law 
Judge at the RO and he should be notified 
of that hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).
 
 
 
 

